DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “…instructions that, when executed by the processor, facilitate performance of operations.” It is unclear if the instructions are intended to actually perform the claimed operations, or to only facilitate some other device or instruction set. For the purpose of examination, “facilitate performance of operations” will be interpreted as “perform operations.”  Additionally, claim 1 recites “performing an excess routing procedure that identifies a second zone […]” followed by “the excess routing procedure comprising: determining that the second zone [….].  This is unclear in that it is unclear if “the second zone” is the same or different from that which is identified by the “performing an excess routing procedure”.  To expedite prosecution, the claim has been interpreted to include “identifying the second zone by determining that the second zone […]”.  It appears that claims 3, 4, 5, 6, and 7 should be amended to recite “the identifying the second zone by determining that the second zone […]”.  
Claim 7 recites the limitation “based on at least one member of a dataset comprising:”.  It is unclear if all listed options in the dataset are required to be selected between or if the dataset may include any at least one of the options.  It is further unclear if the options listed correspond to the “members” of the dataset.   “If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim” (see MPEP  2173.05(h)).  For example, each alternative includes “or” elements, some of which include elements outside the “device” (i.e. another HVAC device).  To expedite prosecution, prior art has been applied to the claim as best it could be understood as presented and such that the claim is satisfied if “at least one” of the recited optional members of the dataset is present.  
Claim 9 recites the limitation "zones of the group not identified by the excess routing procedure." There is insufficient antecedent basis for this limitation in the claim. To expedite prosecution, the claim has been interpreted such that zones not identified by the excess routing procedure is a separate group from “the group”.  
Claims 2 – 8 are rejected as being dependent upon an indefinite claim.
Claims 3 – 5, 10 – 15, and 17 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 – 5, 10, and 17 – 19 use the word, “respective” in a manner that obfuscates the metes and bounds of the claims, thus rendering the claims indefinite. It is unclear which quantity or quantities are being compared through the various uses of the term “respective”.  To expedite prosecution, the claims have been interpreted as best they could be understood as presented as requiring determining, by the device, the differences between measured quantities and their respective (occupied or unoccupied) setpoints for each zone.
Claims 11 – 15 are rejected as being dependent upon an indefinite claim. 
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “performing, by the device, an excess routing procedure that identifies a second zone […]” followed by “wherein the excess routing procedure comprises determining, by the device, that the second zone [….].  This is unclear in that it is unclear if “the second zone” is the same or different from that which is identified by the “performing, by the device, an excess routing procedure”.  To expedite prosecution, the claim has been interpreted to include “identifying the second zone by determining, by the device, that the second zone […]”.  Note that claims 17-20 may need to be amended consistent with the changes made to claim 16 to avoid antecedent basis and/or other clarity issues.  
Claims 17-20 are rejected as being dependent upon an indefinite claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, and 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Alles (US 2010/0102135) in view of Nichols (US 2005/0284622).
Re: Claim 1, Alles discloses a device (multi-zone control system, para 31), comprising:
instructions (fig. 1) that, when executed, facilitate performance of operations, comprising:
determining that a heating, ventilation, and air conditioning (HVAC) device, configured to provide a defined volume of air (para 19, minimum airflow is known), is indicated to activate in response to an activation condition being satisfied with respect to a first zone of a group of zones (fig. 1, HVAC system is initiated when a zone temperature is not at the setpoint; see para 32);
determining an excess volume of air representative of the defined volume of air provided by the HVAC device less a first zone volume that is delivered to the first zone (para 34, system determines if there is excess airflow);
and performing an excess routing procedure that identifies a second zone of the group of zones to which to route at least a portion of the excess volume (para 34, if there is excess airflow, a second zone is selected to receive), the excess routing procedure comprising:
determining that the second zone, from among the group of zones, is most likely to trigger a subsequent activation condition for the HVAC device (para 35, the second zone is the one closest to needing conditioning).
Alles does not specifically disclose a processor and a memory that stores executable instructions (though it is likely that Alles includes a processor and memory). However Nichols teaches a fluid delivery system comprising a processor (para 47, control module can send and receive signals, which is only possible with a processor), and a memory that stores executable instructions (para 49, memory block 24 can store a program that controls the controller). 
Therefore, in view of Nichols’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the multi-zone control system of Alles with a processor and a memory that stores executable instructions as taught by Nichols, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill in the art (see KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). Such hardware would be an obvious choice to effect the methods disclosed by Alles, as they are the two primary components in an electronic system, which would be required if the method were not to be implemented manually. 
Re: Claim 2, Alles discloses the activation condition is satisfied in response to a determination that a first measured physical quantity of the first zone meets a first value designated by a first set point of the first zone (para 32, zone temperature compared to setpoint).
Re: Claim 3, Alles discloses the determining that the second zone is most likely to trigger the subsequent activation condition comprises (para 35):
determining respective differences between respective measured quantities of respective zones of the group and corresponding unoccupied set points of the respective zones (para 38, when selecting a second zone, all zone temperatures are compared to their respective setpoints); and
identifying the second zone in response to determining that the second zone has a smallest difference from among the respective differences (para 35, the zone selected has the smallest non-zero difference).
Re: Claim 4, Alles in view of Nichols as described in claim 1 discloses the determining that the second zone is most likely to trigger the subsequent activation condition comprises (para 35):
determining respective differences between respective measured quantities of respective zones of the group and corresponding occupied set points of the respective zones (para 35, occupied zones are considered before unoccupied zones); and
Alles in view of Nichols as described in claim 1 is silent on identifying the second zone in response to determining that the second zone has a largest difference from among the respective differences. However Nichols further teaches a zone selection method wherein a zone in need of conditioning is identified by determining that the zone has a largest difference from among respective differences (para 76, a zone may be selected as having highest thermal demand when the difference between actual temperature and setpoint is greatest among all zones).
Therefore, in view of Nichols’ further teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the multi-zone control system of Alles with identifying the second zone in response to determining that the second zone has a largest difference from among the respective differences, as taught by Nichols. Such would provide the benefit of prioritizing zones that are the farthest away from the setpoint, thereby increasing the comfort of occupants.
Re: Claim 6, Alles discloses the determining that the second zone is most likely to trigger the subsequent activation condition comprises determining that the second zone is most likely, from among the group of zones, to be a next zone to be occupied (para 31, occupancy schedules can be set).
Re: Claim 7, Alles discloses the determining that the second zone is most likely to trigger the subsequent activation condition is based on at least one member of a dataset comprising: schedule data indicative of expected changes to states of the group of zones or to a state of the HVAC device or another HVAC device, historical data indicative of past changes to states of the group of zones or changes to the state of the HVAC device or another HVAC device, weather data indicative of past or expected changes to an environment that affects the group of zones, the HVAC device, or another HVAC device, location data indicative of a physical location or an orientation of the group of zones, and thermal mass data (para 37, heat flow) indicative of a time or an energy metric to change the states of the group of zones (para 37, second zone priority is calculated using heat flow between zones).
Re: Claim 8, Alles discloses iteratively performing the excess routing procedure to identify additional zones, of the group, to which to route the excess volume until determining no excess volume remains (para 39).
Re: Claim 9, Alles in view of Nichols as described in claim 1 does not specifically disclose further comprising: instructing a first group of dampers, associated with the first zone and other zones, comprising the second zone, identified by the excess routing procedure, to open; and instructing a second group of dampers, associated with zones of the group not identified by the excess routing procedure, to close. Alles does discuss the use of dampers as a means of airflow control to each zone when discussing background art (see para 4).
However Nichols further teaches a fluid delivery system wherein instructing a first group of dampers, associated with the first zone and other zones, comprising the second zone, identified by the excess routing procedure, to open (para 17); and instructing a second group of dampers, associated with zones of the group not identified by the excess routing procedure, to close (para 17, dampers can be opened or closed by the controller).
Therefore, in view of Nichols’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the multi-zone control system of Alles with further comprising: instructing a first group of dampers, associated with the first zone and other zones, comprising the second zone, identified by the excess routing procedure, to open; and instructing a second group of dampers, associated with zones of the group not identified by the excess routing procedure, to close, since the use of dampers in HVAC ventilation systems is an old and well-known means of valving airflow, as taught by Nichols and further evidenced by the prior art discussion of Alles (see KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). Such hardware would be an obvious choice to effect the methods disclosed by Alles, as other means would require non-standard components and would be costly.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alles (US 2010/0102135) in view of Nichols (US 2005/0284622), as applied to claim 1, above, and further in view of Kwa (US 2016/0377305).
Re: Claim 5, Alles in view of Nichols is silent on determining that the second zone is most likely to trigger the subsequent activation condition comprises: determining respective rates of change of respective measured quantities of respective zones of the group; and identifying the second zone based on respective states of the respective zones and the respective rates of change.
However Kwa teaches a system for controlling an environment that can determine that the second zone is most likely to trigger the subsequent activation condition comprises: determining respective rates of change of respective measured quantities of respective zones of the group (para 87, rates of change of parameters can be calculated); and identifying the second zone based on respective states of the respective zones and the respective rates of change (para 87). 
Therefore, in view of Kwa’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the apparatus of Alles in view of Nichols with determining that the second zone is most likely to trigger the subsequent activation condition comprises: determining respective rates of change of respective measured quantities of respective zones of the group; and identifying the second zone based on respective states of the respective zones and the respective rates of change as taught by Kwa since using a derivative of a control variable is an old and well-known means of effecting system control (e.g. PID controllers). Such would provide the benefit of smoother control operation and less overshoot of system parameters compared to the setpoints.
Claims 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alles (US 2010/0102135) in view of Kwa (US 2016/0377305).
 Re: Claim 10, Alles discloses instructions (fig. 1) that, in response to execution, cause a device (para 31, multi-zone control system) to perform operations, comprising:
determining that a heating, ventilation, and air conditioning (HVAC) device, configured to provide a defined volume of air (para 19, minimum airflow is known), is activated in response to an activation condition being satisfied with respect to a first zone of a group of zones (fig. 1, HVAC system is initiated when a zone temperature is not at the setpoint; see para 32);
determining an excess volume of air characterized as the defined volume of air provided by the HVAC device minus a first zone volume that is delivered to the first zone (para 34, system determines if there is excess airflow); and 
performing an excess routing procedure that identifies a second zone of the group of zones to which to route at least a portion of the excess volume (para 34, if there is excess airflow, a second zone is selected to receive), the excess routing procedure comprising:
determining respective differences between respective measured quantities of respective zones of the group and corresponding set points of the respective zones (para 38, when selecting a second zone, all zone temperatures are compared to their respective setpoints); and
identifying the second zone in response to determining that the second zone has a smallest difference from among the respective differences (para 35, the zone selected has the smallest non-zero difference).
Alles does not specifically disclose (though likely includes) a non-transitory computer-readable storage medium and a processor. However Kwa teaches a controller comprising a non-transitory computer-readable storage medium (para 23) and a processor (para 23). 
Therefore, in view if Kwa’s teaching, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the invention to provide the multi-zone control system of Alles with a non-transitory computer-readable storage medium and a processor as taught by Kwa, since such provision was suitable and know in the art (see KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). Such hardware would be an obvious choice to effect the methods disclosed by Alles, as they are the two primary components in an electronic system, which would be required if the method were not to be implemented manually. 
Re: Claim 11, Alles discloses the activation condition is satisfied in response to a determination that a first measured physical quantity of the first zone meets a first value designated by a first set point of the first zone (para 32, zone temperature compared to setpoint).
Re: Claim 12, Alles discloses the activation condition is satisfied in response to a determination that a temperature of the first zone is determined to meet a temperature value designated by a first set point of the first zone (para 32, zone temperature compared to setpoint).
Re: Claim 13, Alles in view of Kwa as described in claim 10 is silent on the activation condition is satisfied in response to a determination that a humidity of the first zone is determined to meet a humidity value designated by a first set point of the first zone. However Kwa further teaches an environmental control system wherein on the activation condition is satisfied in response to a determination that a humidity of the first zone is determined to meet a humidity value designated by a first set point of the first zone (para 28, controller monitors zone humidity and activates HVAC system as required).
Therefore, in view of Kwa’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the apparatus of Alles in view of Kwa as described in claim 10 with the activation condition is satisfied in response to a determination that a humidity of the first zone is determined to meet a humidity value designated by a first set point of the first zone, as further taught by Kwa. Such would provide the benefit of improved occupant comfort due to controlling humidity in addition to temperature.
Re: Claim 14, Alles in view of Kwa as described in claim 10 is silent on the activation condition is satisfied in response to a determination that an occupancy of the first zone is determined to meet an occupancy value designated by a first set point of the first zone. However Kwa further teaches the activation condition is satisfied in response to a determination that an occupancy of the first zone is determined to meet an occupancy value designated by a first set point of the first zone (para 29, occupancy may be used by the HVAC controller to choose how to operate the system).
Therefore, in view of Kwa’s further teaching, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the invention to provide the apparatus of Alles in view of Kwa as described in claim 10 with the activation condition is satisfied in response to a determination that an occupancy of the first zone is determined to meet an occupancy value designated by a first set point of the first zone. Such would provide increased efficiency as conditioned air may be diverted away from unoccupied spaces (see para 30).
Re: Claim 15, Alles in view of Kwa as described in claim 10 is silent on the activation condition is satisfied in response to a manual input instructing the HVAC device to activate to supply the first zone. However Kwa further teaches the activation condition is satisfied in response to a manual input instructing the HVAC device to activate to supply the first zone (para 65, users may manually activate system components).
Therefore, in view of Kwa’s further teaching, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the invention to provide the apparatus of Alles in view of Kwa as described in claim 10 with the activation condition is satisfied in response to a manual input instructing the HVAC device to activate to supply the first zone as taught by Kwa. Such would provide the benefit of enhanced user control, allowing the override of the system program if it were not functioning properly.
Claims 16 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alles (US 2010/0102135) in view of Nichols (US 2005/0284622).
Re: Claim 16, Alles discloses a method comprising:
determining that a heating, ventilation, and air conditioning (HVAC) device, configured to provide a defined volume of air (para 19, minimum airflow is known), is activated in response to an activation condition being satisfied with respect to a first zone of a group of zones (fig. 1, HVAC system is initiated when a zone temperature is not at the setpoint; see para 32);
determining, by the device, an excess volume of air representative of the defined volume of air provided by the HVAC device less a first zone volume that is delivered to the first zone (para 34, system determines if there is excess airflow); and
performing, by the device, an excess routing procedure that identifies a second zone of the group of zones to which to route at least a portion of the excess volume (para 34, if there is excess airflow, a second zone is selected to receive), wherein the excess routing procedure comprises determining, by the device, that the second zone, from among the group of zones, is most likely to trigger a subsequent activation condition for the HVAC device (para 35, the second zone is the one closest to needing conditioning).
Alles does not specifically disclose (though likely includes) by a device comprising a processor. However Nichols teaches a device (para 47, control module) comprising a processor (para 47, control module can send and receive signals, which is only possible with a processor). 
Therefore, in view of Nichols’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the multi-zone control system of Alles with a processor, as taught by Nichols, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill in the art (see KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). Such hardware would be an obvious choice to effect the methods disclosed by Alles, as is the primary component in an electronic control system, which would be required if the method were not to be implemented manually. 
Re: Claim 17, Alles discloses determining, by the device, respective differences between respective measured quantities of respective zones of the group and corresponding unoccupied set points of the respective zones (para 38, when selecting a second zone, all zone temperatures are compared to their respective setpoints); and identifying, by the device, the second zone in response to determining that the second zone has a smallest difference from among the respective differences (para 35, the zone selected has the smallest non-zero difference).
Re: Claim 18, Alles in view of Nichols as described in claim 16 discloses further comprising:
determining, by the device, respective differences between respective measured quantities of respective zones of the group and corresponding occupied set points of the respective zones (para 35, occupied zones are considered before unoccupied zones)
Alles in view of Nichols as applied to claim 16 is silent on identifying, by the device, the second zone in response to determining that the second zone has a largest difference from among the respective differences. However Nichols further teaches identifying, by the device, the second zone in response to determining that the second zone has a largest difference from among the respective differences (para 76, a zone may be selected as having highest thermal demand when the difference between actual temperature and setpoint is greatest among all zones).
Therefore, in view of Nichols’ further teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the multi-zone control system of Alles with identifying, by the device, the second zone in response to determining that the second zone has a largest difference from among the respective differences, as taught by Nichols. Such would provide the benefit of prioritizing zones that are the farthest away from the setpoint, thereby increasing the comfort of occupants.
Re: Claim 20, Alles discloses the determining that the second zone is most likely to trigger the subsequent activation condition comprises determining, by the device, that the second zone is most likely, from among the group of zones, to be a next zone to be occupied (para 31, occupancy schedules can be set).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Alles (US 2010/0102135) in view of Nichols (US 2005/0284622), as applied to claim 16, above, and further in view of Kwa (US 2016/0377305).
Re: Claim 19, Alles in view of Nichols is silent on determining, by the device, respective rates of change of respective measured quantities of respective zones of the group; and identifying, by the device, the second zone based on respective states of the respective zones and the respective rates of change.
However Kwa teaches a system for controlling an environment capable of determining, by the device, respective rates of change of respective measured quantities of respective zones of the group; and identifying, by the device, the second zone based on respective states of the respective zones and the respective rates of change.
Therefore, in view of Kwa’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the apparatus of Alles in view of Nichols with the determining, by the device, respective rates of change of respective measured quantities of respective zones of the group; and identifying, by the device, the second zone based on respective states of the respective zones and the respective rates of change, as taught by Kwa since using a derivative of a control variable is an old and well-known means of effecting system control (e.g. PID controllers). Such would provide the benefit of smoother control operation and less overshoot of system parameters compared to the setpoints.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C PILLOW/       				            Examiner, Art Unit 3763                                                                                                                                                                                            


/TAVIA SULLENS/            Primary Examiner, Art Unit 3763